U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): oForm 10KSB oForm 11K oForm 20F xForm 10QSB oForm N-SAR For Period Ended:September 30, 2007 o Transition Report on Form 10-KSB o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-QSB o Transition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not applicable. PART I - REGISTRANT INFORMATION Full Name of Registrant: Lexington Resources, Inc. Former Name if Applicable: Address of Principal Executive Office (Street and Number): 7473 West Lake Mead Road City, State and Zip Code: Las Vegas, Nevada 89128 PART II - RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x The subject annual report, semi-annual report, transition report on Form 10-KSB, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-QSB, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 1 PART III - NARRATIVE State below in reasonable detail the reasons why the Form 10-KSB, 20-F, 11-K, 10-QSB or N-SAR or the transition report or portion thereof could not be filed within the prescribed period. Management encountered some complex accounting issuesduring the course ofit's quarterly review. Additional time is required to complete the preparation of the Company 's financial statements for the period endedSeptember 30, 2007and the review of these financial statements by the Company's auditors in time for filing. As a result of this delay the Company is unable to file its interim report on Form 10-QSB within the prescribed time period without unreasonable effort or expense. The Company expects to file within the extension period. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regardsto this notification: Diane D. Dalmy 303.985.9324. (2) Have all other period reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such reports(s) been filed? If the answer is no, identify report(s). xYes oNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYes xNo If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. LEXINGTON RESOURCES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. LEXINGTON RESOURCES, INC. Date:November 14, 2007 By: /s/Grant Atkins Grant Atkins Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001) 2
